DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawing, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment properly labels the single drawing.  

Specification
The objection to the specification, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The specification has been amended to properly refer to the single drawing.  

112 Rejections Withdrawn
The rejection of claim 2 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claims 6, 9, 15, 18, 22 and 23 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, is withdrawn.  Inventor’s arguments have been carefully considered and are persuasive. 

The rejection of claim 3 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action (indefinite from indefinite), is withdrawn.  The rejection is moot.  

Claim Rejections - 35 USC § 112, NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is insufficient antecedent basis for the C6-C11 portion of the C6-C24 range of the alkyl group.  Claim 21, the claim from which claim 22 immediately depends, teaches a C12-C24 alkyl group.  
Clarification is in order.  

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The identities of variables R1 and R2 are unclear because they are undefined.  
	Clarification is in order.  

103 Rejections Withdrawn
The rejection of claims 1 and 4-9 under 35 USC 103, outlined in the previous Office Action, has been overcome by reconsideration in light of inventor’s amendment and arguments.  Inventor’s amendment and arguments have been carefully considered and are persuasive.  While inventor’s amendment is essentially a clarifying amendment (rather than one which alters the scope of the claimed invention), inventor is correct that the cited art does not explicitly teach the instant compositions comprising compounds having the instantly claimed structural features.  Furthermore, the examiner is now in agreement with inventor that one of ordinary skill would not find these compounds obvious given the teachings of the cited art because, as outlined in the reasons for allowance for related claims 10-14, 16, 17, 19 and 20 in the previous Office Action, there is essentially no motivation to choose the instant cyclohexylbenzene starting material from the universe of possible starting materials suggested or exemplified by the cited art (aromatics in general; ortho xylene in particular).  (Note also related case law: Even though a claimed compound may be encompassed by the generic disclosure of a In re Baird, 16 F. 3d 380, 29 USPQ (BNA) 1550, 1552 (Fed. Cir. 1994); In re Ochiai, 71 F.3d 1565, 1569, 37 USPQ2d 1127, 1131 (Fed. Cir. 1995).)   

Allowable Subject Matter
Claim 1-21 and 23 are allowed for the reasons above (103 withdraw) and those of record on 10/5/2021.  The subject matter of claims 22 and 24 would be allowable once the 112 rejections outlined above have been overcome.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/4/2022